952 F.2d 1399
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John L. PENTER, Plaintiff-Appellant,v.GENERAL TELEPHONE COMPANY;  Department of Motor Vehicles;All American Pipeline, Defendants-Appellees.
No. 91-55186.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 9, 1992.*Decided Jan. 14, 1992.

Before WALLACE Chief Judge, and SNEED and ALARCON, Circuit Judges.


1
MEMORANDUM**


2
John L. Penter appeals pro se the dismissal of his 42 U.S.C. § 1983 civil rights complaint alleging that the defendants conspired to suppress the commercial use of a patented product he developed while employed by General Telephone Company ("GTE").   We dismiss this appeal for lack of jurisdiction.


3
The district court dismissed Penter's complaint on the ground that Penter failed to comply with the district court's injunction which requires a pre-filing review of any proposed new lawsuit bought by Penter against GTE.


4
Ordinarily, an order dismissing a complaint, but not the action is not a final appealable order under 28 U.S.C. § 1291, unless it is clear that the district court intended to dispose of the action.   See Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171-72 n. 1 (9th Cir.1984).   Here, the district court dismissed Penter's complaint without prejudice because he failed to comply with a pre-filing injunction.   Thus, it is not clear that the district court intended to dismiss the entire action.   Cf. id.   Instead, the district court may have merely sought compliance with the pre-filing order.   Accordingly, we dismiss this appeal for lack of subject matter jurisdiction.   See id.


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3